DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Species 2 (Fig 7-9) in the reply filed on 6/13/2022 is acknowledged.
Claims 3 and 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 8-11 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Heier et al. (US 20110033320), hereinafter: “Heier”.
In Reference to Claim 1
Heier teaches:
A motor rotor(26) for a water pump(10), comprising:
a hollow rotatable shaft(32) having a first injection-molded part(32 is injection-molded; P[0028]);
a magnet(40; P[0028]) having an axial length and being disposed circumferentially around a portion of the first injection-molded part(as shown in Fig 1, 40 has an axial length and is disposed circumferentially around portion 36 of 32), wherein the portion of the first injection-molded part extends through the entire axial length of the magnet(as shown in Fig 1, 36 extends through the entire axial length of 40); and
an impeller(34,44) integrally formed with the first injection-molded part(at least portion 44 is integrally formed as part of 32, furthermore, since 34 is ultrasonically welded to 44, it is also integrally formed with 32), said impeller being located at an axial end of the hollow rotatable shaft(clearly shown in Fig 1).
In Reference to Claim 2
Heier teaches:
The motor rotor for a water pump of claim 1(see rejection of claim 1 above), wherein the motor rotor further comprises a shaft sleeve(28) having a tubular shape(clearly shown in Fig 1-3), wherein the shaft sleeve is located in the hollow rotatable shaft at the axial end thereof(clearly shown in Fig 1).
In Reference to Claim 4
Heier teaches:
The motor rotor for a water pump of claim 1(see rejection of claim 1 above), wherein the motor rotor further comprises a shaft sleeve(28) having a tubular shape(clearly shown in Fig 1-3), wherein the shaft sleeve is located in the hollow rotatable shaft and extends for a distance comprising at least half of the entire axial length of the hollow rotatable shaft(as clearly shown in Fig 1, 28 extend the entire axial length of 32).
In Reference to Claim 5
Heier teaches:
The motor rotor for a water pump of claim 4(see rejection of claim 4 above), wherein the shaft sleeve extends substantially the entire axial length of the hollow rotatable shaft(as clearly shown in Fig 1, 28 extend the entire axial length of 32).
In Reference to Claim 6
Heier teaches:
The motor rotor for a water pump of claim 1(see rejection of claim 1 above), wherein the hollow rotatable shaft further comprises:
a second injection-molded part(38 or 150) extending around the first injection-molded part and over part of an axial length of the first injection-molded part(clearly shown in Fig 1 and Fig 4-5), wherein the second injection-molded part cooperates with the first injection-molded part to fixedly clamp the magnet between the first injection-molded part and the second injection-molded part(as shown in Fig 1 and 5, 40 is fixed between the first and second injected molded parts; P[0028], P[0036], P[0037]).
In Reference to Claim 8
Heier teaches:
The motor rotor for a water pump of claim 6(see rejection of claim 6 above), wherein the motor rotor further comprises a shaft sleeve(28) having a tubular shape(clearly shown in Fig 1-3), wherein the shaft sleeve is located in the hollow rotatable shaft and extends for a distance comprising at least half of the entire axial length of the hollow rotatable shaft(as clearly shown in Fig 1, 28 extend the entire axial length of 32).
In Reference to Claim 9
Heier teaches:
The motor rotor for a water pump of claim 8(see rejection of claim 8 above), wherein the shaft sleeve extends substantially the entire axial length of the hollow rotatable shaft(as clearly shown in Fig 1, 28 extend the entire axial length of 32).
In Reference to Claim 10
Heier teaches:
A water pump(10), comprising a housing(16), which comprises a first chamber(22) and a second chamber(20), with a fixing rod(30) being provided in the first chamber(Fig 1), wherein the water pump further comprises:
the motor rotor of claim 1(see rejection of claim 1 above), wherein the hollow rotatable shaft of the motor rotor is mounted in the first chamber by being sheathed on the fixing rod(Fig 1, motor rotor 26 is rotatably sheathed to fixing rod 30 via 28 in the first chamber);
a pump cover(Fig 1) defining a water inlet(12), a water outlet(14), and a mounting flange(radially outermost portion of cover comprising through holes in Fig 1) configured to engage a mounting end face(axially facing surface of 16 at mounting flange) of the housing to confine a drainage chamber(22) accommodating the impeller(P[0026]); and
a motor stator(24) located in the second chamber(P[0026]), wherein the motor stator generates a magnetic field which passes through a pump wall between the first chamber and the second chamber to drive the motor rotor(P[0026]).


In Reference to Claim 11 
Heier teaches:
The water pump of claims 10 and 15(see rejection of claims 10 and 15 above), wherein the pump cover has a recess(see annotated figure below) to receive an end, passing through the drainage chamber, of the fixing rod(end of 30, see annotated figure below); and the water pump further comprises a sealing cap(inner surface of the receiving hole, see annotated figure below) located in the recess and covering the end of the fixing rod(the inner surface of the receiving hole covers the end of the fixing rod 30; see annotated figure below).

    PNG
    media_image1.png
    248
    518
    media_image1.png
    Greyscale


In Reference to Claim 15
Heier teaches:
A water pump(10), comprising a housing(16), which comprises a first chamber(22) and a second chamber(20), with a fixing rod(30) being provided in the first chamber(Fig 1), wherein the water pump further comprises:
the motor rotor of claim 6(see rejection of claim 6 above), wherein the hollow rotatable shaft of the motor rotor is mounted in the first chamber by being sheathed on the fixing rod(Fig 1, motor rotor 26 is rotatably sheathed to fixing rod 30 via 28 in the first chamber);
a pump cover(Fig 1) defining a water inlet(12), a water outlet(14), and a mounting flange(radially outermost portion of cover comprising through holes in Fig 1) configured to engage a mounting end face(axially facing surface of 16 at mounting flange) of the housing to confine a drainage chamber(22) accommodating the impeller(P[0026]); and
a motor stator(24) located in the second chamber(P[0026]), wherein the motor stator generates a magnetic field which passes through a pump wall between the first chamber and the second chamber to drive the motor rotor(P[0026]).
In Reference to Claim 16 
Heier teaches:
The water pump of claim 15(see rejection of claim 15 above), wherein the pump cover has a recess(see annotated figure above) to receive an end, passing through the drainage chamber, of the fixing rod(end of 30, see annotated figure above); and the water pump further comprises a sealing cap(inner surface of the receiving hole, see annotated figure above) located in the recess and covering the end of the fixing rod(the inner surface of the receiving hole covers the end of the fixing rod 30; see annotated figure above).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heier in view of Sugiyama et al. (JP H10108436), hereinafter: “Sugiyama”. The English translation of Sugiyama to be referenced hereinafter.
In Reference to Claims 12 and 17 
Heier teaches:
The water pump of claims 11 and 15(see rejection of claims 11 and 15 above),
Heier fails to teach:	
wherein the water pump further comprises a wear pad which is sheathed on the fixing rod and is located between the sealing cap and the motor rotor.
Sugiyama teaches:
An analogous water pump(Fig 1) wherein the water pump further comprises a wear pad(33) which is sheathed on the fixing rod and is located between the sealing cap and the motor rotor(as shown in Fig 1-2, wear pad 33 is sheathed on fixing rod 18 and located between a sealing cap(34) and a motor rotor(2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heier to incorporate the teachings of Sugiyama to include a wear pad sheathed onto the fixing rod between the sealing cap and motor rotor to provide increased wear resistance between the rotor and the static sealing cap.

Claim(s) 13-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heier in view of Bao et al. (CN 106640673), hereinafter: “Bao”.  The English translation of Bao to be referenced hereinafter.
In Reference to Claims 13 and 18 
Heier teaches:
The water pump of claims 10 and 15(see rejection of claims 10 and 15 above),
Heier fails to teach:	
wherein the mounting end face of the housing has an annular groove which faces the mounting flange of the pump cover, and the water pump further comprises a seal ring which is provided in the annular groove and is attached to the mounting flange.
Bao teaches:
An analogous water pump(Fig 1) wherein the mounting end face of the housing(20) has an annular groove(26) which faces the mounting flange of the pump cover(10, clearly shown in Fig 2), and the water pump further comprises a seal ring(130) which is provided in the annular groove and is attached to the mounting flange(clearly shown in Fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heier to incorporate the teachings of Bao by including an annular groove with sealing ring at the interface between the cover and housing to improve the tightness of the connection(P[0034]).

In Reference to Claims 14 and 19 
Heier teaches:
The water pump of claims 10 and 15(see rejection of claims 10 and 15 above),
Heier fails to teach:	
wherein the motor stator comprises a winding bobbin provided in the second chamber, a silicon steel sheet provided on the winding bobbin, and an insulating sheet provided on the silicon steel sheet.
Bao teaches:
An analogous water pump(Fig 1) wherein the motor stator(60) comprises a winding bobbin(61) provided in the second chamber(92), a silicon steel sheet(611; P[0051]) provided on the winding bobbin(Fig 7-10; P[0050]), and an insulating sheet provided on the silicon steel sheet(P[0050]-[0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heier to incorporate the teachings of Bao to facilitate magnetic interaction between the stator assembly and the rotor assembly(P[0050]).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heier in view of Inyopools (NPL Document).
In Reference to Claim 20
Heier teaches:
The water pump of claim 10(see rejection of claim 10 above)
Heier fails to teach:	
A pool circulation system, comprising:
a water inlet pipeline configured to provide fluid communication between a water injection region of a pool and the water inlet of the water pump;
a heater having a water inlet in fluid communication with the water outlet of the water pump; and
a water outlet pipeline in fluid communication between a water outlet of the heater and the water injection region of the pool.
Inyopools teaches:
A pool circulation system(pool cycle figure), comprising:
a pump(pool cycle figure),
a water inlet pipeline configured to provide fluid communication between a water injection region of a pool and the water inlet of the water pump(indicated by flow arrows in pool cycle figure);
a heater(pool cycle figure) having a water inlet in fluid communication with the water outlet of the water pump(pool cycle figure); and
a water outlet pipeline in fluid communication between a water outlet of the heater and the water injection region of the pool(indicated by flow arrows in pool cycle figure).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine these two references because it is obvious to substitute one known element for another to obtain predictable results. See MPEP 2143(B).
In this case, Inyopools teaches a base pump. Heier teaches a comparable pump according to claim 10. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pool circulation system of Inyopools by replacing the pump to be the pump of claim 10 as taught by Heier as both references deal with water pumps that function in the same manner, and which is a simple substitution which would yield predictable results. In this case, the predictable result would be the use of a water pump to circulate water from the pool through a heater and return it to the pool.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Bao et al. (US 10326328), Khuan et al. (RU 2419948), Chen et al. (US 20220065265), Abordi et al. (US 7057320), Zou et al. (US 20200072224)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745